Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/20 has been entered.

Response to Amendment
This action is in response to Applicant’s request for continued examination filed 30 December 2020. Claims 1, 8, and 15 have been amended according to Applicant’s amendments. No claims have been cancelled. No new claims have been added. Accordingly, claims 1-20 remain pending and under consideration.

Response to Arguments
Applicant’s arguments, see remarks page 10, filed 7 September 2020, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are persuasive in part. 
Examiner is persuaded that the newly amended limitations are not taught by the previously cited art. However, a new ground of rejection is made in view of Shono et al (US 2017/0269996 A1).
Examiner notes that the previous rejection of the independent claims included an Examiner’s statement/note indicating portions of the limitations were not given patentable weight as they appeared to be intended result, “migrating data in order to increase overprovisioning”. Similarly, the present limitations “migrating to decrease overall logical storage capacity” and “migrating data to increase overprovisioning” also appear to be intended results. Migrating data out of a storage drive does not decrease the logical storage capacity without some further action. Migrating data out of the storage drive would decrease the only the utilized physical storage capacity or utilized logical storage capacity but NOT the overall logical 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 January 2021, 15 December 2020, and 13 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/454,042 (reference application) in view of Dedrick (US 2019/0278498), further in view of Bachar et al (US2015/0220272). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other. 
Regarding independent claims 1, 8, and 15 of the instant application and independent claims 1, 8, and 15 of copending Application 16/454,029, the claim limitations of the instant application are fully disclosed by the limitations of the respective numbered claims of copending Application No. 16/454,029 except for modifying the amount of overprovisioning of the drives based on a monitored characteristic.  For example, taking Claim 1 of the instant application and claim 1 of copending application 16/454,029 as exemplary, each respective claim recites a method for monitoring a characteristic of a plurality of storage drives within a storage environment, each drive having some characteristic associated therewith and periodically modifying another characteristic and reorganizing the drives based on the characteristic. Claim 1 of the copending application does not disclose the characteristic to be modified is the logical storage capacity of the storage device and doing so by migrating data from the device. Claim 1 of copending application 16/454,029 does disclose monitoring a characteristic of the drive and modifying the performance class of the drive, and migrating data out of the drive to decrease logical storage capacity and increase the amount of overprovisioning in the storage drives. However, Dedrick discloses modifying the logical capacity of the storage device which modifies the amount of overprovisioning and its performance class (See Dedrick, [0003], [0004], and [0030]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the drive 
Further, Shono discloses migrating data out of the drive to decrease the logical storage and increase the overprovisioning (See Shono, [0112]). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the overprovisioning adjustment of reference application and Dedrick with the data migration of Shono as doing so allows for the amount of overprovisioning to be adjusted.
Additionally, dependent claims 2-7, 9-14, and 16-20 of the instant application have the same wording/limitations as their corresponding dependent claims in copending Application No. 16/454,029.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dedrick (US 2019/0278498 A1, hereinafter Dedrick), in view of Shono et al (US2017/0269996, hereinafter Shono), in view of Dalmatov (US 2018/0284997 A1, hereinafter Dalmatov).
Regarding claim 1, 8, and 15, taking claim 15 as exemplary, Dedrick discloses a system for dynamically altering logical storage capacity within a plurality of storage drives (See Dedrick, [0007], “dynamically adjusting the available logical storage capacity for the at least one of the plurality of solid state storage drives”), the system comprising:
at least one processor (See Dedrick, [0018], disclosing a controller or processor of the network appliance 100);
at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to (See Dedrick, [0019], disclosing analytics engine 120 as a program executed by the controller or processor in the network appliance 100):
monitor, within a storage environment, characteristics of a plurality of storage drives, each storage drive having an amount of overprovisioning associated therewith (See Dedrick, [0028] disclosing analytics engine 120 and virtualizer 122 using actual (stored) workload data for each SSD 110 to manage the amount of overprovisioning of each SSD 110);
periodically perform the following
based on the characteristics, modify a logical storage capacity of the storage drives in order to alter the amount of overprovisioning (See Dedrick, [0030], disclosing the analytics engine increasing logical capacity of the SSD, or decreasing the OP (overprovisioning), to meet the service life goal of the SSD).
Dedrick does not disclose wherein modifying the logical storage capacity comprises migrating data out of the storage drives in order to decrease the overall logical storage capacity and increase the amount of overprovisioning in the storage drives, and reorganize the storage drives within various storage groups based on the logical storage capacity.
However, Shono discloses wherein modifying the logical storage capacity comprises migrating data out of the storage drives in order to decrease the overall logical storage capacity and increase the amount of overprovisioning in the storage drives (See Shono, [0112], disclosing reducing an address space of a memory system by moving stored data to another area or memory system and which reduces the amount of logical storage capacity of the storage system and restores/increases the over-provisioned percentage of the memory system).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the dynamic overprovisioning storage system of Dedrick with the logical space reduction of Shono as it provides a method to maintain or increase overprovisioning as necessary.
Neither Dedrick nor Shono discloses reorganize the storage drives within various storage groups based on the logical storage capacity (See Dalmatov [0037], disclosing modifying the grouping of SSD’s based on compatibility including capacity and endurance values, where endurance values as defined previously by Dedrick include and account for logical capacity/overprovisioning).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the dynamic overprovisioning and logical space reduction storage system of Dedrick with the storage drive grouping of Dalmatov as doing so would improve the storage system of Dedrick and Shono by placing similar performance devices into the same RAID groups and avoiding having the RAID group fail prematurely or having to throttle I/O requests (See Dalmatov [0036]). 
Regarding claim 2, 9, and 16, taking claim 16 as exemplary, Dedrick in view of Shono, further in view of Dalmatov, disclosed the system of claim 15 as described hereinabove. Dalmatov further discloses wherein the storage groups are RAID arrays (See Dalmatov, [0026]).
Regarding claims 3, 10, and 17, taking claim 17 as exemplary, Dedrick in view of Shono, further in view of Dalmatov, disclosed the system of claim 15 as described hereinabove. Dalmatov further discloses wherein the storage groups are storage tiers in a tiered storage environment (See Dalmatov, [0025]).
Regarding claims 4, 11, and 18, taking claim 18 as exemplary, Dedrick in view of Shono, further in view of Dalmatov, disclosed the system of claim 15 as described hereinabove. Dalmatov further discloses wherein the storage groups are groups of storage drives configured to support a certain I/O workload (See Dalmatov, [0009], disclosing grouping ssds with matching endurance values and [0025], disclosing the RAID groups are tiered to support various amounts of reads and/or writes).
Regarding claims 5, 6, 12, 13, and 19, taking claim 19 as exemplary, Dedrick in view of Shono, further in view of Dalmatov, disclosed the system of claim 15 as described hereinabove. Dedrick further discloses wherein the amount of overprovisioning changes with at least one of the age of the storage drives and the wear of the storage drives (See Dedrick, [0028], disclosing the analytics engine managing the amount of overprovisioning of each SSD based on workload data which includes [0026], media wear information and [0028] time-series data representing historical record of the workload, or age).
Regarding claims 7, 14, and 20, taking claim 20 as exemplary, Dedrick in view of Shono, further in view of Dalmatov, disclosed the system of claim 15 as described hereinabove. Dalmatov further discloses wherein reorganizing the storage drives comprises placing, as much as possible, storage drives of the same performance class in the same storage groups (See Dalmatov, [0009]).

EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137